PULL TEXT.
PER CURIAM.
The plaintiff in error was convicted in the Municipal Court on an affidavit charging the unlawful possession of intoxicating liquor.
It appears that the plaintiff in error was the owner of a confectionery store situated in a building designated as a three family dwelling house and tenated by different families. *756In the cellar of this building there was found a jug of intoxicating liquor. On trial of the case, a young man, who claimed to be the son of plaintiff in error, stated that the intoxicating liquor belonged to him, while the plaintiff in error testified that she knew nothing of any intoxicating liquor being located in the cellar or elsewhere in the building.
Upon this state of the record we can see but one inescapable conclusion, namely, the discharge of the plaintiff in error. The testimony of the son is equivalent to a plea of guilty on his part. Whatever grievance the State may have, may be satisfied by proceeding against the son, who admitted his guilt in open court.
The judgment of the Municipal Court will, therefore, be reversed and the plaintiff in error discharged.
(Sullivan, PJ., Levine and Vickery, JJ., concur in judgment.)